Citation Nr: 0705473	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right second metatarsal.


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to April 1983 
and from January 1985 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to a 
compensable rating for residuals of a fracture of the right 
second metatarsal was previously before the Board and 
remanded in November 2003 and February 2005.  Since all 
directed evidentiary development has been completed, the 
veteran's claim is properly before the Board at this time.


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the right second metatarsal are manifested by no complaints 
or symptoms other than pain, which increases when driving and 
climbing stairs.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the right second metatarsal are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds notice consistent with the VCAA was provided 
to the veteran in October 2001, prior to the May 2002 rating 
decision.  This notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for a compensable rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's residuals of a fracture of the right second 
metatarsal are currently rated noncompensable under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  
Under that diagnostic code, other foot injuries are rated 10 
percent when moderate, 20 percent when moderately severe, and 
30 percent when severe.  Id.  There is a note that indicates 
that with actual loss of the foot, a 40 percent rating is for 
application.  Id.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The evidence of record includes an April 2002 VA examination 
report.  On examination, the veteran's gait was appropriate.  
He did not use any shoe inserts or braces.  The right foot 
had no swelling or erythema.  Curvature was appropriate on 
palpation and range of motion.  His second metatarsal area 
was painful on deep palpation and on the range of motion.  
The diagnosis was status post right ankle fracture and second 
metatarsal fracture.

In March 2005, the veteran again underwent VA examination.  
His claims file was reviewed.  The veteran had no further 
therapy for his fractured right metatarsal since he injured 
it in service.  He complained of pain on a daily basis 
centered over his right second metatarsal.  He rated it as 
six out of ten.  The pain was especially present when driving 
and climbing stairs.  The injury did not affect any range of 
motion of his foot.  It did not affect any range of motion of 
his toes.  The veteran had normal flexion and normal arcing 
of all of his toes on the right foot.  He was tender to 
palpation over the right second metatarsal.  Overall, this 
specific injury did not cause the veteran any limitations.  
It did not affect any range of motion.  It did not 
objectively cause weakened movement, excessive fatigability, 
instability, or incoordination.  The veteran's only problem 
with this residual fracture was most likely some arthritis 
that had set into the fractured area.  This did not influence 
his walking or range of motion.  The only residual symptom 
was some pain.  

Based on this evidence, the Board does not find that a 
compensable rating is warranted under DC 5284.  Specifically, 
the veteran has basically reported no current symptoms or 
residuals other than pain from his fractured foot in service.  
While the veteran indicated daily pain in his right second 
metatarsal and pain when he drove or climbed stairs, the 
Board cannot find, in the absence of any other symptoms or 
diagnoses, that this qualifies as a moderate foot injury.  
Specifically, the March 2005 VA examiner found that the 
veteran's disability had no impact on his gait or range of 
motion.  Furthermore, there was no additional disability 
resulting from weakness, incoordination or fatigability or on 
repetitive movements.  See DeLuca, supra.  Therefore, a 10 
percent rating is not warranted.

In addition, because the veteran has reported no symptoms 
other than some pain, the Board finds that a compensable 
rating is not warranted under any other diagnostic code 
relating to the foot.  See 38 C.F.R. § 4.71a, DCs 5276-83 
(2006).  Furthermore, while the March 2005 VA examiner 
indicated the veteran may have arthritis in this joint, there 
is no x-ray evidence of this diagnosis, and x-rays conducted 
in 2002 showed no evidence of arthritis at the fracture site.  
In any event, the examiner noted that the metatarsal fracture 
residuals did not affect motion or other function.  
Therefore, there is no basis for a compensable rating for the 
right metatarsal fracture residuals.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's residuals of a fracture of the right second 
metatarsal, the benefit-of-the- doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A compensable rating for residuals of a fracture of the right 
second metatarsal is denied.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


